                         IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH


AZLEN ADIEU FARQUOIT MARCHET,                         MEMORANDUM DECISION & ORDER
                                                       GRANTING MOTION TO DISMISS
               Petitioner,
                                                               Case No. 2:17-cv-473 TS
v.
                                                              District Judge Ted Stewart
LARRY BENZON,

               Respondent.


       Petitioner, Azlen Adieu Farquoit Marchet, requests federal habeas-corpus relief. 28

U.S.C.S. § 2254 (2018). Having carefully considered the relevant documents and law, the Court

dismisses the petition as inexcusably untimely. See id. § 2244(d).

                                              FACTS

       Based on his Utah rape conviction, Petitioner was sentenced to five-years-to-life. The

Utah Court of Appeals affirmed his conviction, and the Utah Supreme Court denied certiorari on

December 10, 2009. State v. Marchet, 2009 UT App 262, aff’d, 221 P.3d 837 (Utah) (table).

Petitioner had ninety days (by March 10, 2010) to file a petition for certiorari with the United

States Supreme Court, which he did not do.

       Petitioner filed two unsuccessful state petitions for post-conviction relief in state court,

starting on October 18, 2011.

       This federal habeas petition was filed on May 24, 2017.

                                           ANALYSIS

       Federal statute imposes “a 1-year period of limitation . . . to an application for a writ of

habeas corpus by a person in custody pursuant to the judgment of a State court.” Id. The period

                                                  1
generally runs from “the date on which the judgment became final by the conclusion of direct

review or the expiration of the time for seeking such review.” Id. That occurred here on March

10, 2010, ninety days after the Utah Supreme Court denied a writ of certiorari, during which

Petitioner could have sought review in the United States Supreme Court. Therefore, Petitioner

would have had until March 10, 2011 to file his federal petition, excepting applicable tolling.

                                        1. Statutory Tolling

       By statute, the one-year period may be tolled while a state post-conviction petition is

pending. See 28 U.S.C.S. § 2244(d)(2) (2018) (“The time during which a properly filed

application for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted toward any period of limitation under this

subsection.”). However, a “state court petition . . . that is filed following the expiration of the

federal limitations period ‘cannot toll that period because there is no period remaining to be

tolled.’” Tinker v. Moore, 255 F.3d 1331, 1333 (11th Cir. 2001) (citation omitted); see also

Fisher v. Gibson, 262 F.3d 1135, 1142-43 (10th Cir. 2001) (same). Because Petitioner did not

file his state post-conviction case until October 18, 2011, it did not toll AEDPA’s limitation

period, which had already expired nearly seven months before.

                                        2. Equitable Tolling

       So, Petitioner has no ground for statutory tolling. He does suggest, though, that equitable

tolling applies based on newly discovered evidence. That would bring his suggestion under the

actual-innocence category.

       "Equitable tolling will not be available in most cases, as extensions of time will only be

granted if 'extraordinary circumstances' beyond a prisoner's control make it impossible to file a

petition on time." Calderon v. U.S. Dist. Ct., 128 F.3d 1283, 1288 (9th Cir. 1997) (citation



                                                   2
omitted). Those situations include times "'when a prisoner is actually innocent.’” Stanley v.

McKune, No. 05-3100, 2005 U.S. App. LEXIS 9872, at *4 (10th Cir. May 23, 2005) (quoting

Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000) (citation omitted)). And, Petitioner "has

the burden of demonstrating that equitable tolling should apply." Lovato v. Suthers, No. 02-

1132, 2002 U.S. App. LEXIS 14371, at *5 (10th Cir. July 15, 2002) (unpublished).

       Evidence of actual innocence proffered must meet all three criteria: (1) new, (2) reliable,

and (3) so probative and compelling that no reasonable juror could find guilt. See Schlup v. Delo,

513 U.S. 298, 324-29 (1995). At the least, the first and third requirements are not met here.

       The “newly discovered evidence” Petitioner raises is (1) his case files (allegedly withheld

by his trial counsel) and (2) a transcript. This evidence is not new. Petitioner clearly knew that

there were case files and a transcript all along as his case progressed. Further, he does not

suggest what the case files and transcript contained that would have caught him off guard, nor

how any such information was so probative and compelling that his guilt could not have possibly

been found by a reasonable juror.

       Beyond that, Petitioner's mere rehashing of evidence and alleged violations of his civil

rights do not convince the Court that the exception applies. Indeed, the kernel of the Court's

analysis of actual innocence is not whether Petitioner urgently believes there were errors--or

whether there were indeed errors--in state proceedings, but whether Petitioner is factually

innocent. This factual innocence must also be supported with new evidence, which Petitioner has

not provided.




                                                  3
                                        CONCLUSION

       This federal habeas petition was filed past the period of limitation and neither statutory

nor equitable tolling rescue the delay from the limitation period’s operation. IT IS THUS

ORDERED that Respondent’s motion to dismiss with prejudice is GRANTED. (Doc. No. 11.)

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

       The Clerk of the Court is directed to CLOSE this action.

               DATED February 26, 2019.

                                             BY THE COURT:


                                             ____________________________
                                             TED STEWART
                                             United States District Judge




                                                 4
